HARRISON L. WINTER,
Chief Judge, concurring and dissenting:
Having reheard this case in banc, I am persuaded of the error of my previous vote to reverse the district court’s dismissal of plaintiffs’ claim that they were denied on account of their race a promotion to lead-man given to Stephen Boles. I therefore vote to affirm the district court’s judgment in this respect.
I remain, however, persuaded that the district court committed reversible error in dismissing Alvin Warren’s claim of retaliatory discharge. In this respect I would reverse and remand for the reasons set *536forth in the majority panel opinion,1 and I respectfully dissent from the contrary conclusion.
In all other respects, I concur in the majority opinion.

. I now recognize that on this issue, the panel opinion contains minor factual errors. It is correct, however, in demonstrating that the district court’s findings on the central issue of pretext were implausible and based on contradictory accounts of the reason for Alvin Warren’s discharge, and, for that reason, Alvin was entitled to affirmative relief.